       CASE 0:20-cv-02003-WMW-KMM Doc. 25 Filed 01/25/21 Page 1 of 1




                        UNITED STATES DISTRICT COURT
                           DISTRICT OF MINNESOTA


 Meredith Kay Reinholdt,                              Case No. 20-cv-2003 (WMW/KMM)

                            Plaintiff,
                                                      ORDER FOR DISMISSAL
       v.                                               WITH PREJUDICE

 Experian Information Solutions, Inc.,

                            Defendant.


      Based upon the Stipulation for Dismissal with Prejudice, (Dkt. 23), and all the files,

records, and proceedings herein,

      IT IS HEREBY ORDERED that the above matter is DISMISSED WITH

PREJUDICE and without costs or disbursements awarded to any party.

      LET JUDGMENT BE ENTERED ACCORDINGLY.


Dated: January 25, 2021                                 s/Wilhelmina M. Wright
                                                        Wilhelmina M. Wright
                                                        United States District Judge
